Appellant was convicted of forgery and allotted two years in the penitentiary.
There are a number of questions presented in the amended motion for a new trial. These grounds of the motion refer to bills of exception which are mentioned as having been taken during the trial, but the record does not contain the bills of exception. Therefore, we are unable to revise the matters specified. Nor does the record contain a statement of the facts. So far as the matters contained in the record are concerned, we find no reason why the judgment should be reversed, and in fact none of the grounds of the motion for new trial can be revised as the case presents itself.
The judgment, therefore, will be affirmed.
Affirmed. *Page 311